                                 Case 17-13030-MFW                                   Doc 251                 Filed 12/20/18              Page 1 of 11



                                                                         UNITED STATES BANKRUPTCY COURT
                                                                              DISTRICT OF DELAWARE


In re:      Life Settlements Absolute Return I, LLC                                                                              Cases No. 17-13030 (MFW) & 17-13031 (MFW)
            Senior LS Holdings, LLC

                                                                   MONTHLY OPERATING REPORT – NOV 30, 2018
                                                    File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                     Document Attached            Explanation   Affidavit/Supplement
REQUIRED DOCUMENTS                                                                         Form No.                  LASAR       SLSH              Attached           Attached
Schedule of Cash Receipts and Disbursements                                              MOR-1                         X           X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                      MOR-1a                        X           X
   Schedule of Professional Fees Paid                                                    MOR-1b                        X           X
   Copies of bank statements                                                                                          NA           NA
   Cash disbursements journals                                                                                        NA           NA
Statement of Operations                                                                  MOR-2                         X           X
Balance Sheet                                                                            MOR-3                         X           X
Status of Postpetition Taxes                                                             MOR-4                        NA           NA
  Copies of IRS Form 6123 or payment receipt                                                                          NA           NA
  Copies of tax returns filed during reporting period                                                                 NA           NA
Summary of Unpaid Postpetition Debts                                                     MOR-4                         X           NA
  Listing of aged accounts payable                                                       MOR-4                        NA           NA
Accounts Receivable Reconciliation and Aging                                             MOR-5                         X           NA
Debtor Questionnaire                                                                     MOR-5                         X           X




I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the
attached documents are true and correct to the best of my knowledge and belief.




_______________________________________                                                  ______________________________
Signature of Debtor                                                                      Date




_______________________________________                                                  ______________________________
Signature of Joint Debtor                                                                Date

Signature of Authorized Individual*:




_______________________________________                                                         December 19, 2018
Robert J. Davey, III                                                                     Date
Secretary / Treasurer




*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                                                   MOR
                                                                                                                                                                                  (04/07)
                                                 Case 17-13030-MFW              Doc 251          Filed 12/20/18              Page 2 of 11



                       In re:      Life Settlements Absolute Return I, LLC (“LSAR”)                                      Cases No. 17-13030 (MFW) & 17-13031 (MFW)
                                   Senior LS Holdings, LLC                                                               Reporting Period: November 30, 2018

                                                               SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                       This schedule is to include all retained professional payments from case inception to current month.

                                                        Amount                                    Check                         Amount Paid                          Year-To-Date
       Payee                    Period Covered         Approved              Payor            Number    Date                Fees       Expenses               Fees             Expenses

1. Bayard, P.A.                                             27,721           LSAR            Wire           11/13/18          27,721                            211,736
2. Moore Colson                                                  0           LSAR                                                                               117,961
3. Nelson Mullins                                                0           LSAR                                                                               626,222
4. ReedSmith                                                     0           LSAR                                                                                57,678
5. Morris James, LLP                                             0           LSAR                                                                                 6,490
6. Fox Rothschild                                                0           LSAR                                                                                10,570




                                                                                                                                                                                 FORM MOR-1b
                                                                                                                                                                                       (04/07)
                                                                            Case 17-13030-MFW                                                 Doc 251                   Filed 12/20/18                           Page 3 of 11


Life Settlements Absolute Return I, LLC (BK #17-13030)                                               (MFW)
Senior LS Holdings, LLC (BK #17-13031)                                                               (MFW)
Bank Accounts
November 30, 2018



  All Bank Accounts and Disbursement Summary

                                                                                                                                                                                                                                        PERIOD-END BOOK BALANCES
                         Entity            Case #                           Bank                     A/C #                     Title                                     Description                      Code      DEC 2017      Q1 2018      Q2 2018       Q3 2018     OCT 2018     NOV 2018



             All Bank Accounts
                        LASAR BK #17-13030 (MFW) Wells Fargo Bank, N.A.                              ****0000 LASAR Collection Account              Collection account for benefit and other receipts.    COL      7,920,710.09 10,799,249.22 9,306,963.01 7,052,682.40 6,987,832.39 5,436,205.21
                        LASAR BK #17-13030 (MFW) Wells Fargo Bank, N.A.                              ****0000 LASAR Payment Account                 Payment account for the payment of expenses.          PAY         12,500.00          0.00         3.61         0.00       281.20       281.37
                        LASAR BK #17-13030 (MFW) Wells Fargo Bank, N.A.                              ****0000 LASAR Premium Reserve Account Reserve account for the future premium payments               RES        353,397.49    338,870.47   339,879.06   341,111.12   341,545.61   342,038.55
                        LASAR BK #17-13030 (MFW)              Wilmington Savings Fund Society, FSB   ****16-4 LASAR-GERS Escrow Account     Funds held in trust until the resolution of the GERS matter   LGE           -             -         207,419.00   207,419.00   207,419.00   207,419.00
                         SLSH BK #17-13031 (MFW)              Wilmington Savings Fund Society, FSB   ****0000 WSFS Wealth, Christiana Trust         Escrow account for policy sales                       ESC          9,667.45      9,821.60     7,351.32     7,379.35     7,389.03     7,399.32




                                                                                                                                                                                                                   8,296,275.03 11,147,941.29 9,861,616.00 7,608,591.87 7,544,467.23 5,993,343.45




                                                           Entity                                                             Case #                                                                                 Q1 2018      Q2 2018      Q3 2018      OCT 2018     NOV 2018      TOTAL



             Disbursement Summary
                          For the Calculation of Fees Due to the Office of the US Trustee.


                                  Life Settlements Absolute Return I, LLC                                     BK #17-13030 (MFW)                                                                                   1,646,528.00 1,521,794.00 2,286,442.00   571,830.00 1,561,764.00 7,588,358.00

                                  Senior LS Holdings, LLC                                                     BK #17-13031 (MFW)                                                                                        140.00      2,500.00         0.00         0.00         0.00      2,640.00
                                                                          Case 17-13030-MFW                                   Doc 251                         Filed 12/20/18                              Page 4 of 11


Life Settlements Absolute Return I, LLC (BK #17-13030)                             (MFW)
Senior LS Holdings, LLC (BK #17-13031)                                             (MFW)
Schedule of Cash Receipts and Disbursements
November 30, 2018



  Schedule of Cash Receipts and Disbursements

                                                                                                                                                                       Cumulative Disbursements
                                                                                                      Current Month            DEC 2017             Q1 2018                 Q2 2018             Q3 2018                   OCT 2018                  Total
                                                                                    Total             LASAR          SLSH     LASAR SLSH        LASAR         SLSH        LASAR        SLSH       LASAR         SLSH     LASAR       SLSH     LASAR          SLSH



                        Cash beginning of month                                 7,544,467.23       7,537,078.20 7,389.03

                        INTER-ACCOUNT TRANSFERS (NON-DISBURSEMENTS)
                         Transfers – OUT                                        (1,561,764.00)      (1,561,764.00)     0.00                  (1,618,780.53)     0.00 (1,521,794.00)      0.00 (2,286,438.39)     0.00 (74,230.00) 0.00      (7,063,006.92)     0.00
                         Transfers – IN                                          1,561,764.00      1,561,764.00        0.00                   1,618,780.53      0.00 1,521,794.00        0.00 2,286,438.39       0.00 572,110.00 0.00        7,560,886.92      0.00


                        Net inter-account transfers (non-disbursements)                     0.00            0.00       0.00    0.00   0.00            0.00      0.00           0.00      0.00           0.00     0.00 497,880.00 0.00         497,880.00       0.00

                        RECEIPTS
                         Interest earned                                           10,640.22         10,629.93        10.29                     16,168.10     293.21      30,499.57    29.72      33,389.84     27.73     9,815.68 9.98       100,503.12     370.93
                         Returned funds                                                 0.00              0.00         0.00                                              207,439.42     0.00           0.00      0.00         0.00 0.00       207,439.42       0.00
                         Benefit proceeds                                                                 0.00         0.00                  4,460,589.01                      0.00     0.00           0.00      0.00         0.00 0.00     4,460,589.01       0.00




                        Total receipts                                             10,640.22         10,629.93        10.29    0.00   0.00 4,476,757.11       293.21     237,938.99    29.72      33,389.84     27.73     9,815.68 9.98     4,768,531.55     370.93

                        DISBURSEMENTS
                         Administrative
                         Consultants                                               29,866.00         29,866.00                                  27,500.00                 22,500.00               22,500.00               7,500.00            109,866.00
                         US Trustee                                                     0.00              0.00                                     650.00                 19,877.00               12,456.00                   0.00             32,983.00
                         Wells Fargo trust fees                                     5,000.00          5,000.00                                  15,000.00                 15,000.00               15,000.00               5,045.00             55,045.00
                         AFM equity rep fee                                         9,500.00          9,500.00                                  38,000.00                 28,500.00               28,500.00               9,500.00            114,000.00
                         AFM out-of-pocket expenses                                33,572.00         33,572.00                                  28,934.00                 52,758.00               55,374.00              14,631.00            185,269.00
                         Bayard, P.A.                                              27,721.00         27,721.00                                  22,807.00                 62,553.00               81,358.00              17,297.00            211,736.00
                         Christiana Trust fee                                                             0.00         0.00                                   140.00       6,000.00 2,500.00           0.00                   0.00 0.00         6,000.00 2,640.00
                         Delaware Secretary of State                                                      0.00                                                               900.00                    0.00                   0.00                900.00
                         Fox Rothschild                                                                   0.00                                                                                    10,570.00                   0.00             10,570.00
                         GERS interest payment                                                            0.00                                 207,419.00                      0.00                    0.00                   0.00            207,419.00
                         Moore Colson                                                       0.00          0.00                                                            29,220.00               68,764.00              19,977.00            117,961.00
                         Morris James, LLP                                                  0.00          0.00                                                                                     3,245.00                   0.00              3,245.00
                         Nelson Mullins                                                                   0.00                                 298,199.00                 95,395.00              232,628.00                   0.00            626,222.00
                         ReedSmith                                                          0.00          0.00                                                            26,399.00               31,279.00                   0.00             57,678.00
                         The Berwyn Group                                                                 0.00                                                                                       375.00                   0.00                375.00
                         Vertical Capital Holdings, LLC                             2,010.00          2,010.00                                                            84,094.00               78,113.00                   0.00            164,217.00




                         Premium payments                                       1,454,095.00       1,454,095.00                              1,008,019.00               1,078,598.00            1,646,280.00            497,880.00          5,684,872.00


                        Total disbursements                                     1,561,764.00       1,561,764.00        0.00    0.00   0.00 1,646,528.00       140.00 1,521,794.00 2,500.00 2,286,442.00          0.00 571,830.00 0.00       7,588,358.00 2,640.00


                        NET CASH FLOW / (RECEIPTS LESS DISBURSEMENTS)           (1,551,123.78)      (1,551,134.07)    10.29    0.00   0.00 2,830,229.11       153.21 (1,283,855.01) (2,470.28) (2,253,052.16)   27.73   (64,134.32) 9.98    (2,321,946.45) (2,269.07)


                        Cash – end of period                                    5,993,343.45       5,985,944.13 7,399.32



                        Reconciled at period end?
                     Case 17-13030-MFW                               Doc 251   Filed 12/20/18                    Page 5 of 11



Life Settlements Absolute Return I, LLC (BK #17-13030)                                                                                               (MFW)
Senior LS Holdings, LLC (BK #17-13031)                                                                                                               (MFW)
Schedule of Cash Receipts and Disbursements
November 30, 2018



  Schedule of Cash Receipts and Disbursements
                                                                                           0.00         0.00            0.00     0.00      0.00

                                                                                                           Bank Accounts
                                                                                     COL             PAY          RES          LGE      ESC           Total



                        Cash beginning of month                                  6,987,832.39        281.20     341,545.61 207,419.00   7,389.03 7,544,467.23

                        INTER-ACCOUNT TRANSFERS (NON-DISBURSEMENTS)
                         Transfers – OUT                                         (1,561,764.00)                                                   (1,561,764.00)
                         Transfers – IN                                                           107,669.00 1,454,095.00                          1,561,764.00


                        Net inter-account transfers (non-disbursements)          (1,561,764.00) 107,669.00 1,454,095.00          0.00      0.00               0.00

                        RECEIPTS
                         Interest earned                                            10,136.82           0.17        492.94                10.29      10,640.22
                         Returned funds                                                                                                                   0.00
                         Benefit proceeds




                        Total receipts                                              10,136.82           0.17        492.94       0.00     10.29      10,640.22

                        DISBURSEMENTS
                         Administrative
                         Consultants                                                               29,866.00                                         29,866.00
                         US Trustee                                                                                                                       0.00
                         Wells Fargo trust fees                                                     5,000.00                                          5,000.00
                         AFM equity rep fee                                                         9,500.00                                          9,500.00
                         AFM out-of-pocket expenses                                                33,572.00                                         33,572.00
                         Bayard, P.A.                                                              27,721.00                                         27,721.00
                         Christiana Trust fee
                         Delaware Secretary of State
                         Fox Rothschild
                         GERS interest payment
                         Moore Colson                                                                                                                         0.00
                         Morris James, LLP                                                                                                                    0.00
                         Nelson Mullins
                         ReedSmith                                                                                                                            0.00
                         The Berwyn Group
                         Vertical Capital Holdings, LLC                                             2,010.00                                           2,010.00




                          Premium payments                                                                     1,454,095.00                       1,454,095.00


                        Total disbursements                                                0.00 107,669.00 1,454,095.00          0.00      0.00 1,561,764.00


                        NET CASH FLOW / (RECEIPTS LESS DISBURSEMENTS)            (1,551,627.18)         0.17        492.94       0.00     10.29 (1,551,123.78)


                        Cash – end of period                                     5,436,205.21        281.37     342,038.55 207,419.00   7,399.32 5,993,343.45


                        Reconciled at period end?                                    YES             YES          YES          YES      YES
                   Case 17-13030-MFW                           Doc 251               Filed 12/20/18            Page 6 of 11



Life Settlements Absolute Return I, LLC (BK #17-13030)                     (MFW)                  Please note, Debtors’ new mailing address:
Senior LS Holdings, LLC (BK #17-13031)                                     (MFW)                             6650 Rivers Avenue
US Trustee Billing                                                                                           Suite 105 #81921
November 30, 2018                                                                                            North Charleston, SC 29406-4829




  US Trustee Billing


                                                             Debtor Calculation                       US Trustee Account
                        Period Ended        Disbursements       Fee       Payments    Balance     Billing    Receipts       Balance            Δ



             LASAR (BK #17-13030) – a/c #111-17-13030

                         12/31/2017                     0           325                    325         325                         325          0
                         03/31/2018             1,646,528        16,465        325      16,465                      325              0     16,465
                         04/30/2018                                                     16,465      19,552                      19,552     (3,087)
                         05/10/2018                                         19,552      (3,087)                 19,552               0     (3,087)
                         06/30/2018             1,521,794        15,218                 12,131                                       0     12,131
                         07/05/2018                                                     12,131      16,960                      16,960     (4,829)
                         08/01/2018                                                     12,131      25,001                      41,961    (29,830)
                         08/08/2018                                                     12,131          10                      41,971    (29,840)
                         08/18/2018                                         12,131           0                                  41,971    (41,971)
                         09/30/2018             2,286,442        22,864                 22,864                                  41,971    (19,107)
                         11/30/2018             2,133,594        21,336                 44,200                                  41,971      2,229
                         12/18/2018                                         22,864      21,336                                  41,971    (20,635)



             SLSH (BK #17-13031) – a/c #111-17-13031
                         12/31/2017                    0           325                    325          325                        325                0
                         03/31/2018                  140           325         325        325                       325             0              325
                         04/30/2018                                                       325          325                        325                0
                         05/10/2018                                            325          0                       325             0                0
                         06/30/2018                 2,500          325                    325                                       0              325
                         08/18/2018                                            325          0                                       0                0
                         09/30/2018                      0         325                    325                                       0              325
                         11/30/2018                      0                                325                                       0              325
                         12/18/2018                                            325          0                                       0                0
            Case 17-13030-MFW                      Doc 251            Filed 12/20/18                 Page 7 of 11



Life Settlements Absolute Return I, LLC (BK #17-13030)
Balance Sheet (LSAR)
November 30, 2018



  Balance Sheet (LSAR)




                        $$$ Omitted

                                                                       ASSETS

                        Cash and cash equivalents                                                                     0
                        Restricted cash – premium reserve account                                             5,985,944
                        Investment in SLSH                                                                   44,244,395

                        Prepaid premium expense                                                               2,935,766
                        Accounts receivable – life insurance proceeds                                                 0
                        Debt issuance costs, net                                                                107,439
                        Other assets                                                                              9,987

                                                                                                             53,283,531




                                           LIABILITIES AND PARTNERSHIP CAPITAL

                        LIABILITIES
                        Accrued liabilities
                        Credit facility                                                                      10,000,000
                        Credit facility – intercompany                                                        7,275,898
                        Accrued interest – credit facility                                                    5,200,257
                        Accrued interest – preference and mezzanine notes                                    56,091,436
                        Preference notes payable                                                             39,992,924
                        Mezzanine notes payable                                                              24,000,000
                        Other liabilities                                                                             0

                            Total liabilities                                                                142,560,515

                        PARTNERSHIP CAPITAL                                                                   (89,276,984)


                            Total liabilities and partnership capital                                        53,283,531


             NOTE:      All liabilities are pre-petition, except “Other liabilities” which is made
                         up of post-petition activity.
                     Case 17-13030-MFW                                 Doc 251                 Filed 12/20/18                 Page 8 of 11



Life Settlements Absolute Return I, LLC (BK #17-13030)
Statement of Operations (LSAR)
 for the eleven months ended November 30, 2018



  Statement of Operations (LSAR)




                        $$$ Omitted
                                                                                                            Q1           Q2          Q3       OCT       NOV          Total
                                                                                              REVENUES


                        Interest income                                                                    130,481       30,520     33,390     9,815    10,630        214,836

                          Total revenues                                                                   130,481       10,946     33,390     9,815    10,630        214,836




                                                                                              EXPENSES




                        Changes in investments in senior life settlement policies                          847,410 1,097,511 1,098,133 335,893 337,903               3,716,850
                        Bank charges                                                                        15,000    22,379    15,001   5,045   5,000                  62,425
                        Professional fees                                                                  371,343   310,953 515,405 54,273 67,087                   1,319,061
                        General and administrative expenses                                                 36,901    15,754    25,760     215     214                  78,844
                        Other expenses                                                                           0         0         0       0       0                       0

                          Total expenses                                                                 1,270,654 1,446,597 1,654,299 395,426 410,204               5,177,180

                           Net loss                                                                      (1,140,173)   (422,054) (1,620,909) (385,611) (399,574)    (4,962,344)


                                                                                      PARTNERSHIP CAPITAL

                        Balance, beginning of period                                                                                                               (84,061,785)
                           Net loss, current period                                                                                                                 (4,962,344)
                           Adjustment for Greenwich Actuarial payment 12/15/2017                                                                                       (12,500)
                           Final calculations, allocations, and adjustments for 2017 general ledger:
                             Completion of Q4 2017 GPO allocation                                                                                                     (38,975)
                             Finalized intercompany reconciliation                                                                                                     (3,032)
                             Amortization of capitalized debt issuance costs for 2017                                                                                (198,348)


                        Balance, end of period                                                                                                                     (89,276,984)
           Case 17-13030-MFW                   Doc 251     Filed 12/20/18         Page 9 of 11



Senior LS Holdings, LLC (BK #17-13031)
Balance Sheet (SLSH)
November 30, 2018



  Balance Sheet (SLSH)




                       $$$ Omitted

                                                               ASSETS


                       Restricted cash – policy sale escrow account                                   7,399
                       Investments in senior life settlement policies at fair value,
                                                                                                 13,281,150
                        net of reserve for lapsed policies of $ 1,718,850

                                                                                                 13,288,549




                                        LIABILITIES AND PARTNERSHIP CAPITAL

                       LIABILITIES
                       Accrued liabilities
                       Credit facility                                                                     0
                       Intercompany investment accounts
                        Attilanus                                                                43,741,646
                        Life Settlement Absolute Return I, LLC                                   42,443,474

                           Total liabilities                                                     86,185,120

                       PARTNERSHIP CAPITAL                                                       (72,896,571)

                           Total liabilities and partnership capital                             13,288,549


            NOTE:      All liabilities are pre-petition.
                 Case 17-13030-MFW                           Doc 251               Filed 12/20/18       Page 10 of 11



Senior LS Holdings, LLC (BK #17-13031)
Statement of Operations (SLSH)
 for the eleven months ended November 30, 2018



  Statement of Operations (SLSH)




                       $$$ Omitted
                                                                                               Q1    Q2        Q3       OCT    NOV      Total
                                                                                    REVENUES


                       Interest income                                                         295      29      28        10     10             372

                         Total revenues                                                        295      29      28        10     10             372




                                                                                    EXPENSES




                       Changes in investments in senior life settlement policies               140   2,500          0      0      0         2,640
                       Professional fees                                                         0       0          0      0      0             0
                       General and administrative expenses                                       0       0          0      0      0             0
                       Other expenses                                                            0       0          0      0      0             0

                         Total expenses                                                        140   2,500          0      0      0         2,640

                          Net income / (loss)                                                  155   (2,471)    28        10     10        (2,268)


                                                                            PARTNERSHIP CAPITAL

                       Balance, beginning of period                                                                                   (72,894,303)
                          Net loss, current period                                                                                         (2,268)


                       Balance, end of period                                                                                         (72,896,571)
                        Case 17-13030-MFW                       Doc 251           Filed 12/20/18         Page 11 of 11



In re:     Life Settlements Absolute Return I, LLC                                                Cases No. 17-13030 (MFW) & 17-13031 (MFW)
           Senior LS Holdings, LLC
                                                                                                                             11/30/2018

                       ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                    Amount
Total Accounts Receivable at the beginning of the reporting period                                                     0
+ Amounts billed during the period                                                                               325,000
- Amounts collected during the period
Total Accounts Receivable at the end of the reporting period                                                     325,000

Accounts Receivable Aging                                                                             Amount
0 - 30 days old
31 - 60 days old
61 - 90 days old
91+ days old                                                                                                     325,000
Total Accounts Receivable                                                                                        325,000
Amount considered uncollectible (Bad Debt)                                                                        -
Accounts Receivable (Net)                                                                                        325,000

                                              DEBTOR QUESTIONNAIRE

Must be completed each month                                                                        Yes          No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                 X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                 X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                     X
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                    NA
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                     X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




NOTE
#3 – No Federal or State tax returns are due at this time.
      All debtors are “pass-through” entities for tax purposes with no resulting tax liability.




                                                                                                                                   FORM MOR-5
                                                                                                                                        (04/07)
